767 F.2d 88
POINT LANDING, INC., and Point Landing Fuel Corporation,Plaintiffs-Appellants,v.OMNI CAPITAL INTERNATIONAL, LTD., et al., Defendants, ThirdParty Plaintiffs-Appellants-Appellees,v.RUDOLF WOLFE & CO., LTD., Defendant, Third Party Defendant-Appellee,andJames Gourlay, Third Party Defendant-Appellee.William S. SMITH, Jr., and Ruby M. Smith, Plaintiffs,v.OMNI CAPITAL INTERNATIONAL, LTD., et al., Defendants, ThirdParty Plaintiffs-Appellants,v.RUDOLF WOLFE & CO., LTD. and James Gourlay, Third PartyDefendants-Appellees.Frank J. GEORGE and Brenda A. George, Plaintiffs,v.OMNI CAPITAL INTERNATIONAL, LTD., et al., Defendants-ThirdParty Plaintiffs-Appellants,v.RUDOLF WOLFE & CO., LTD., and James Gourlay, Third PartyDefendants-Appellees.Dennis M. ROSENBERG and Joan Rosenberg, Plaintiffs,v.OMNI CAPITAL INTERNATIONAL, LTD., et al., Defendants-ThirdParty Plaintiffs-Appellants,v.RUDOLF WOLFE & CO., LTD., and James Gourlay, Third PartyDefendants-Appellees.
No. 84-3445.
United States Court of Appeals,Fifth Circuit.
July 17, 1985.

Robert A. Kutcher, New Orleans, La., for Omni, Friedberg, Stern & northglen.
Anita M. Warner, New Orleans, La., for Point Landing.
Elliot Paskoff, Townley & Upsike, New York City, for Wolfe.
Dando B. Cellini, New Orleans, La., for Rudolf Wolfe Co.
Sheldon H. Elsen, Lawrence M. Solan, New York City, Michael S. Fawer and Marie O. Ricco, New Orleans, La., for Gourlay.
Robert B. Bieck, Jr., New Orleans, La., for Barry Minsky.
Appeals from the United States District Court for the Eastern District of Louisiana;  Adrian G. Duplantier, Judge.
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, HILL and JONES, Circuit Judges.

BY THE COURT:

1
The Court on its own motion having determined to consider this cause en banc,


2
IT IS ORDERED that the submission of this cause to a panel of Judges Wisdom, Williams and Hill on March 5, 1985 is hereby vacated, and the cause shall be heard en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.